Citation Nr: 0716762	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for head and neck injury.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to July 
1974.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from an August 2004 rating 
decision, by the  White River Junction, Vermont, Regional 
Office (RO), which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for head and neck injury with migraines.  
The veteran perfected a timely appeal to that decision.  
Jurisdiction of the veteran's appeal was subsequently 
transferred to the Portland, Oregon Regional Office (RO).  

In his substantive appeal (VA Form 21-4138), received in May 
2005, the veteran indicated that he desired to appear at a 
hearing at the RO.  A hearing was scheduled for June 28, 
2005; however, the veteran failed to report for the hearing.  
In a report of contact (VA Form 119), dated in July 2005, it 
was noted that the veteran was unable to report for the 
hearing due to hospitalization.  Another hearing was 
scheduled for April 2006 at the Portland RO.  However, the 
veteran failed to appear for the hearing, and has offered no 
explanation for his absence.  Therefore, the Board will 
consider the hearing request to have been withdrawn.  38 
C.F.R. § 20.704(d) (2006).  

Also in the August 2004 rating decision, the RO denied the 
claim for service connection for end-stage liver disease with 
hepatitis C.  A notice of disagreement with that decision was 
received in November 2004, and a statement of the case was 
issued in May 2005, which addressed that issue.  However, in 
his May 2005 substantive appeal (VA Form 9), the veteran 
specifically stated that he was only appealing the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for head and neck injury with migraines.  Consequently, 
this is the only issue currently before the Board.  38 C.F.R. 
§§ 20.200, 20.202 (2006).  



FINDINGS OF FACT

1.  Post traumatic headaches are attributable to fault on the 
part of VA.

2.  The veteran does not have neck injury as the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel; nor is it due to an event that was not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for post-traumatic headaches 
have been met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2006).  

2.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for neck injury have not 
been met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in June 2004 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in March 2006.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied, even though the initial adjudication in 
this matter pre-dated the enactment of the VCAA.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for head and neck 
injury with migraines, and he has been provided all the 
criteria necessary for establishing compensation benefits 
under 38 U.S.C.A. § 1151, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran filed his claim for compensation benefits for 
head and neck injury with migraines under the provisions of 
38 U.S.C.A. § 1151 (VA Form 21-4138) in June 2004.  His claim 
stems from treatment at a VA nursing care facility 
(Aspinwall) while awaiting a liver transplant in March 2004.  
Submitted in support of the claim were VA hospital summaries 
and progress notes, dated from March 2004 to April 2004, 
reflecting treatment for end-stage liver disease secondary to 
hepatitis C.  

Of record is a VA hospital summary, dated April 6, 2004, 
indicating that the veteran was transferred to Heinz VA unit 
on March 10, 2004 for housing while awaiting liver 
transplant; he had a history of end-stage disease secondary 
to hepatitis C virus and alcohol abuse.  On March 15, 2004, 
the veteran was reported to be confused and lethargic.  He 
was given a prn dose of Lactulose and routine dosing was 
increased to 30g.  On March 16, 2004, the veteran was 
evaluated and denied any confusion and was oriented times 
three.  Lactulose 20mg every 2 hours was ordered for 
increased confusion.  On March 17, 2004, it was noted that 
the veteran was alert and oriented, but tired and sleepy.  
Later that evening, the veteran was found unresponsive in the 
bathroom following a large bowel movement and emesis.  He was 
transported to the UPMC/Presbyterian as trauma.  The trauma 
team felt that the mental status changes were the direct 
result of encephalopathy due to his liver disease.  A CT scan 
of the head and body was performed which was negative for 
trauma; however, the CT of the cervical spine was also 
negative.  The veteran was on a ventilator and he was 
extubated on March 19, 2004.  He was transferred to the liver 
unit for further monitoring on March 21, 2004.  Subsequently, 
the Lactulose was again increased to 30 gm every two hours.  
He was transferred back to Heinz VA on March 23, 2004.  On 
April 2, 2004, the veteran underwent a liver transplant.  The 
discharge diagnoses included end-stage liver disease 
secondary to hepatitis C and alcohol abuse, and history of 
encephalopathy.  Medications at the time of transfer included 
Lactulose syrup 60 ml every 6 hours, and Lactulose syrup 45 
ml every two hours as needed.  

Received in December 2004 were VA progress notes, dated from 
March 2004 through December 2004.  These records show that 
the veteran received ongoing clinical evaluation and 
treatment following his liver transplant.  During a clinical 
visit on July 21, 2004, it was noted that the veteran's only 
complaint was headache despite Percocet.  

Received in April 2005 were additional VA progress notes from 
the Pittsburgh VA medical center.  A February 28, 2004 
nursing note reported that the veteran was given Lactulose 
enema.  Mentation was clearer after enema; and he continued 
to receive Lactulose every 4 hours.  It was noted that the 
veteran's gait was halting and he needed some assistance to 
the bathroom; the call light was within reach.  It was noted 
that he was continued to be monitored closely for increasing 
encephalopathy.  On February 29, 2004, it was noted that the 
veteran was very confused and had an unsteady gait.  He was 
almost falling due to an unsteady gait.  Siderails were up 
for safety.  Of record is a nursing note, dated March 8, 
2004, indicating that the veteran was alert but remained 
confused.  Asterexis and impaired fine motor movement were 
noted.  It was also noted that he continued to take Lactulose 
and ambulated to the bathroom with minimal assistance and had 
large liquid stool.  It was recommended that the veteran 
should be closely observed for worsening of encephalopathy.  
A March 31, 2004 VA progress note indicated that the veteran 
was doing better; he was no longer lethargic or drowsy.  He 
was alert and oriented x3; he was up and ambulating the 
halls.  They discussed the possibility of increasing dosage 
of Lactulose to 60 cc every 6 hours.  During a clinical visit 
on April 20, 2004, examination of the head revealed a small 2 
cm circumscribed scar from the fall.  

On June 30, 2004, the veteran was seen for a neurological 
evaluation.  At that time, he reported no prior history of 
headache until approximately four months prior to this 
admission.  At that time, he reportedly lost consciousness on 
the toilet "due to his ammonia level" (hepatic 
encephalopathy) and hit his left occipital region hart on the 
bathtub as he fell.  He did not recall the actual fall but 
woke up in the emergency room.  The veteran reported 
recurrent headaches since that time, which generally 
originate and increase from his posterior nuchal region/lower 
occiput and spread to involve his entire head in a band like 
pattern of pain.  Following an evaluation, the assessment was 
complex headaches with a 4 month history of status post 
traumatic inciting event, now possibly of multiple 
etiologies, including post-concussive syndrome, depression, 
tension type/caffeine-dependent headaches, and occipital 
migraine.  The examiner indicated that there was a probable 
post-concessive etiology to these headaches at least 
initially, given the veteran's history and correlation with 
symptoms.  These typically resolve within weeks but can 
extend into months or more.  In an addendum, the examiner 
stated that, upon review of the pertinent data from the 
history and physical, he believed that this is basically a 
post-traumatic headache with some tension and migrainous 
features.  

In a medical statement, dated in September 2005, Dr. D. R. 
indicated that the veteran has been his patient for many 
years; he noted that he has reviewed the records and 
discussed the case with the veteran.  Dr. R. related that the 
veteran maintained that, while waiting in the local VA run 
nursing home, he suffered a spell while on the toilet that 
led to a fall and hitting his head; since then he has 
suffered terrible daily headaches that he attributes to the 
fall.  It was noted that he was seen by neurology on July 21, 
2004, and they determined that his headaches were most likely 
post-traumatic in nature.  Dr. R. confirmed that the veteran 
had severe cirrhosis of the liver; he noted that, in that 
condition, the liver is not able to clear various toxins 
(e.g. ammonia) from the blood.  Dr. R. explained that the 
toxins build up and can cause a condition called 
"encephalopathy."  He further explained that a person with 
encephalopathy tends to be more sleepy and confused, and 
certainly could be at risk for having an accident like the 
one the veteran had.  Dr. R. indicated that doctors use the 
medication Lactulose to help clear toxins from the blood 
stream; he noted that the medicine works by making the 
veteran have more bowel movements and clear toxins through 
the gastrointestinal tract.  


III.  Legal Analysis.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004. 69 
Fed. Reg. 46,426 (August 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation benefits 
was received in June 2004.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2006).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination. Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d) 
(2006).  

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
veteran's appeal was pending. 69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has been clearly 
advised, he is not prejudiced in the disposition of his 
claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

(i).  Post-traumatic headache, claimed as migraine.

The Board concludes that compensation under the provisions of 
38 U.S.C.A. § 1151 for post-traumatic headaches is warranted.  
The evidence tends to establish that the veteran fell while 
on toilet at a VA facility.  At the time of the incident, 
there was no indication that he was under immediate care.  
Prior to the incident, there was repeated evidence of 
decrease in mentation and confusion.  There was a report that 
he needed some assistance to the bathroom.  His gait was 
often described as unsteady and side rails were to be in the 
up position for safety.  The Board is not presented with a 
common slip and fall type of case.  Rather, there was clear 
evidence of the need for protection while toileting and there 
is no indication that such protection was provided at the 
time of the fall.  Furthermore, there is competent evidence 
of residual disability.  Examiners have established that the 
veteran has post-traumatic headaches that are attributable to 
the fall.  In sum, the care provided was less than would be 
expected of a reasonable health care provider.  38 C.F.R. 
§ 3.361(d) (1) (i).  

(ii).  Neck Injury.

After review of all the evidence of record, it is the Board's 
conclusion that entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for neck injury is not 
warranted.  

Having determined that the veteran's headaches due to a fall 
is a result of treatment provided by the VA, the Board must 
now determine whether the veteran has a residual neck 
disability.  Although the veteran has filed a claim for the 
benefit, he has presented no competent evidence that he has a 
neck disability as a result of his fall.  Although he was in 
a cervical color on admission to the private facility, there 
was no indication of cervical impairment at the time.  
Furthermore, after evaluation, it was determined that the 
examination was negative for acute traumatic injury.  Lastly, 
the veteran has submitted no competent evidence that he 
currently has a cervical spine or neck disability.  In the 
absence of current disability, there can be no valid claim.

Although the veteran believes that VA negligence caused 
additional disability to him, he is not competent to make 
such a statement.  Competent medical evidence is required to 
establish such a diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  Accordingly, the criteria for entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for neck 
injury have not been met.  

Lastly, there is no indication that the care provided in this 
case was under 38 U.S.C.A. § 1720.  

In reaching this decision, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for post-traumatic 
headache is granted.  

Compensation under 38 U.S.C.A. § 1151 for neck injury is 
denied.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


